Exhibit 10.12

 

FROM: [ILLEGIBLE]

   PHONE NO.   : 00442076811314    13 DEC.   2006 01: 58 PM P1

AMENDMENT

This is an amendment to the Research, Development and License Agreement (“R&L
AGREEMENT”) entered into on August 15, 2005, by and between Lipoxen Technologies
Limited, a company registered in England and [ILLEGIBLE] with company number
03401495 and having its registered office at suit [ILLEGIBLE] WC1H [ILLEGIBLE]
(“LIPOXEN”); [ILLEGIBLE] Healthcare SA (“BHSA”), a corporation organized and
existing under the laws of Switzerland, and Baxter Healthcare Corporation
(“BHC”) having its principal place of business at One [ILLEGIBLE] Parkway,
[ILLEGIBLE], [ILLEGIBLE]

WHEREAS, LIPOXEN has [***] to the terms of Article 2.3 of the R&L AGREEMENT
before the ACCEPTANCE DATE (as defined in the R&L AGREEMENT), and specifically
by December 13, 200 [ILLEGIBLE];

WHEREAS, [***] provided that the R&L AGREEMENT [***] as provided below:

ACCORDINGLY, BAXTER and LIPOXEN agree to the following amendments and
modifications of the R&L AGREEMENT:

 

1. Replace Article 2.1 with the following:

“In General BAXTER [ILLEGIBLE] LIPOXEN with[***] or other THERAPEUTIC AGENTS to
[ILLEGIBLE] developing DELIVERY AGENTS and POTENTIAL PRODUCTS to be utilized by
BAXTER in its research and development activities to [***] other THERAPEUTIC
AGENT. BAXTER shall as soon as possible after the EFFECTIVE DATE provide all of
the BAXTER KNOW-HOW to LIPOXEN. At BAXTER’s sole discreation BAXTER may or may
not provide to LIPOXEN data [ILLEGIBLE] by BAXTER in [***] other THERAPEUTIC
AGENTS, including data relating [ILLEGIBLE] the [***] (and protocols on the
various techniques used), [***] [ILLEGIBLE] [***] stability data (including
native proteins) and publications (patent and research papers).”



--------------------------------------------------------------------------------

FROM : [ILLEGIBLE]

   PHONE NO. : 00442076811314    13 DEC. 2006  01 : 59 PM P2

 

2. Add the following definition 1.75:

“THIRD PARTY PRODUCT” means a product brought to the market by a third party
which contains a THERAPEUTIC AGENT [***], (i) which product competes with a
COMMERCIAL PRODUCT and (ii) which product does not infringe a VALID PATENT
CLAIM.

 

3. Amend Article 8.3 by adding the statement, “and the term for paying such
royalty [***] after – [***] –, and add the following paragraph between the first
and second paragraphs:

“The ROYALTY RATE shall [***] respect of COMMERCIAL PRODUCTS sold or supplied in
a country where there exists a THIRD PARTY PRODUCT. In the event LIPOXEN and
BAXTER [***] whether such THIRD PARTY PRODUCT infringes a VALID PATENT CLAIM,
[***] LIPOXEN [***] and if LIPOXEN elects to bring an action against such THIRD
PARTY PRODUCT [ILLEGIBLE] that such THIRD PARTY PRODUCT infringes a VALID PATENT
CLAIM. In the event LIPOXEN succeeds [ILLEGIBLE] such action [***] LIPOXEN,
which sums LIPOXEN [***] BAXTER.

 

4. Amend Article 8.4 by adding the following sentence:

“In the event a THIRD PARTY PRODUCT is sold or supplied in a country in which a
COMMERCIAL PRODUCT is sold or supplied then BAXTER’s [***] FIRST COMMERCIAL
SALE. In the event LIPOXEN and BAXTER [***] as to whether such THIRD PARTY
PRODUCT infringes a VALID PATENT CLAIM, then [***] LIPOXEN [***] when and if
LIPOXEN elects to bring an action against such THIRD



--------------------------------------------------------------------------------

FROM : [ILLEGIBLE]

   PHONE NO. : 00442076811314    13 DEC. 2006  01 : 59 PM P3

 

PARTY PRODUCT asserting that such THIRD PARTY PATENT infringes a VALID PATENT
CLAIM. In the event LIPOXEN action then [***] All capitalized terms used herein
which are not specifically defined in this Amendment shall have the meaning
[ILLEGIBLE] forth in the R&L AGREEMENT.

 

5. The remaining terms of the R&L AGREEMENT shall remain in full force and
[ILLEGIBLE].

 

6. This Amendment may be executed in more than one counterpart, each of which
constitutes an original and [ILLEGIBLE] of which together shall constitute one
enforceable agreement. For purposes of this Amendment and any other document
required to be delivered pursuant to this Amendment, [ILLEGIBLE] of signatures
shall be deemed to be original signatures. In addition, if any one of the
PARTIES sign facsimile copies of this Amendment, such copies shall be deemed
originals

IN WITNESS WHEREOF, the PARTIES hereto have caused their authorized
representatives to execute this Amendment by signing below:

 

Signed:          For and on behalf of:       For and on behalf of:    Lipoxen   
   Baxter Healthcare Corporation   

 

Signature   

/s/ M. Scott Maguire

      Signature   

/s/ Joy A. Amundson

   Name:    M. Scott Maguire       Name:    Joy A. Amundson    Title:    CEO   
   Title:   

Corporate Vice President,

President BioScience

   Signed:               

 

For and on behalf of:       BAXTER HEALTHCARE SA      

Signature   

/s/ F. de Freine

        

/s/ Rebecca Binggeli

   Name:    F. de Freine          Rebecca Binggeli    Title:   

Finance Director

Baxter Healthcare SA

        

Director of Tax, Europe

Baxter Healthcare SA

  

Dec. 13, 2006